EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Fisher on 8/3/2021.
The application has been amended as follows: 
Amend Claim 1 as follows:
1. (Currently amended) A composition for separating a hydrophobic phase from a water phase in a mixture comprising said hydrophobic phase and said water phase, said composition comprising a carbohydrate component containing a starch substituted with a cationic substituent, a hydrophobic substituent and an amphiphilic substituent, and 
a demulsifier selected from: a tannin; a water-soluble metal salt; an acrylate polymer; an acrylamide polymer; a polyacrylamide; a polymer comprising a homopolymer or copolymer of diallyldimethylammonium chloride (DADMAC) 
in which the hydrophobic substituent is derived from a reagent selected from the group consisting of styrene oxide, ethylene oxide, polyethylene oxide, and aliphatic olefin oxides having chain lengths of between 10 to 16 carbons.
Amend Claim 3 as follows:	3. (Currently amended) The composition of claim 1 wherein the mole percentage of said 
Amend Claim 4 as follows:	4. (Currently amended) The composition of claim 1 wherein the mole percentage of said 
Cancel Claim 8.
Amend Claim 10 as follows:
	10. (Currently amended) The composition of claim [[8]] 4 wherein the carbohydrate component comprises said starch and at least one additional polysaccharide.
Amend Claim 17 as follows:	17. (Currently amended) The composition of claim 1 wherein the hydrophobic substituent is derived from an aliphatic olefin oxide having chain lengths of between 10 to 16 carbons.
Cancel Claim 20.
Amend Claim 23 as follows:	23. (Currently amended) The composition of claim 21 comprising [[a]] the water soluble metal salt, wherein the water soluble metal salt is selected from an aluminum sulfate, an aluminum chloride, a aluminum chlorohydrate, a sodium aluminate, a polyaluminum chloride, a polyaluminum sulfur chloride, a polyaluminum silicate chloride, 
Amend Claim 26 as follows:	26. (Currently amended) The composition of claim 12 wherein an unreacted polysaccharide component of said starch comprises about 100% amylopectin
Amend Claim 28 as follows:
	28 (Currently amended) A liquid composition comprising a carbohydrate component comprising: 
water,
a starch substituted with a cationic substituent, a hydrophobic substituent and an amphiphilic substituent, and 
a demulsifier selected from: a tannin; a water-soluble metal salt; an acrylate polymer; an acrylamide polymer; a polyacrylamide; a polymer comprising a homopolymer or copolymer of diallyldimethylammonium chloride (DADMAC) 
in which the hydrophobic substituent is derived from a reagent selected from the group consisting of styrene oxide, ethylene oxide, polyethylene oxide, and aliphatic olefin oxides having chain lengths of between 10 to 16 carbons.
Amend Claim 31 as follows:	31. (Currently amended) The composition of claim 28 in which the demulsifier comprises one or more water-soluble metal salt in which a cationic ion is selected from: ferrous ion, ferric ion, aluminum ion, cupric ion, zinc ion, manganese ion, calcium ion, magnesium ion, chromic ion, and mixtures of two or more of these ions.
Amend Claim 35 as follows:	35. (Currently amended) The composition of claim 28 wherein the amphiphilic substituent is derived from a quaternary ammonium reagent selected from the group consisting of 3-chloro-2-hydroxypropyl-lauryl-dimethylammonium chloride; 3-chloro-2-hydroxypropyl-cocoalkyl-dimethylammonium chloride and 3-chloro-2-hydroxypropyl-stearyl-dimethylammonium chloride.
Amend Claim 41 as follows:	41. (Currently amended) The composition of claim 31 in which said water soluble metal salt is selected from the group consisting of: an aluminum sulfate, an aluminum chloride, an aluminum chlorohydrate, a sodium aluminate, a polyaluminum chloride, a polyaluminum sulfur chloride, a polyaluminum silicate chloride, a ferric sulfate, a ferrous sulfate, a ferric chloride, a ferric chloride sulfate, a polyferric sulfate, a zinc zeolyte, a zinc sulfate, a zinc oxide, a zinc chloride and a zinc nitrate.
Rejoin Claim 42.
Amend Claim 42 as follows:	42. (Currently amended) A method of separating a mixture of a hydrophobic fluid phase and an aqueous fluid phase comprising contacting the mixture with [[a]] the 
Cancel Claims 44 and 45.
Reasons for Allowance
Claims 1, 3, 4, 9-17, 21, 23, 26-33, 35, 41, 42, 46, and 47 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Specifically, while modified starches with both amphiphilic substituents and hydrophobic substituents are known for various purposes the prior art of record fails to anticipate or obviate a composition comprising a demulsifier, water, and modified starch with cationic, amphiphilic, and hydrophobic substituents, the hydrophobic substituents being selected from the group set forth within claims 1 and/or 28. The closest prior art with respect to modified starches being used in the context of demulsification is Weisner (WO2014/144025 A1) and Tutein (U.S. Pat. No. 4,088,600). Mitchell (U.S. Pat. No. 5,169,562), Mitchell-2 (CA2068013 A1), and Li (CN1149505 A) is also relevant in this regard. None of these references alone or in combination suggests modified starch with cationic, amphiphilic, and hydrophobic substituents, the hydrophobic substituents being selected from the group set forth within claims 1 and/or 28.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764